                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


          CHAMBERS OF                                               USPO & COURTHOUSE
           MARK FALK                                             1 FEDERAL SQ., ROOM 457
 UNITED STATES MAGISTRATE JUDGE                                     NEWARK, NJ 07101
                                                                        (973) 645-3110


                       LETTER OPINION AND ORDER

                                       April 2, 2020

 TO ALL COUNSEL OF RECORD

                Re:   Quick Time Performance.com. Inc.
                      v. Granatelli Motor Sports,
                      Civil Action No. 18-12243 (WJM)

Dear Counsel:

      This case involves allegations of false advertising and unfair business practices
brought under the Lanham and Copyright Acts. Before the Court is Plaintiff’s letter
application seeking leave to file a Second Amended Complaint. Defendant opposes the
application. No argument is necessary. Fed. R. Civ. P. 78(b). For the reasons stated
below, the application is GRANTED.
Background
      The Complaint is relatively straightforward. Plaintiff alleges that Defendant is using
a photograph of Plaintiff’s automotive product in advertisements for Defendant’s products,
which is likely to cause confusion amongst consumers and lead them to purchase the
allegedly inferior or “knock off” product that Defendant is supposedly producing.
      On September 30, 2019, the Honorable William J. Martini, U.S.D.J. denied
Defendant’s pre-answer Rule 12(b)(6) motion seeking to dismiss the Complaint.
      On November 22, 2019, the Court entered an initial scheduling order, opening

                                             1
discovery and providing that it would close on May 19, 2020. The Scheduling Order also
directed that a status and settlement conference would be held on January 15, 2020, and
any motion to amend pleadings be filed by January 30, 2020,
Current Motion
       Plaintiff served discovery on Defendant and subpoenas on two of Defendant’s
distributors, JEGS and Summit Racing. Relevant here, Plaintiff’s products are made in the
USA, and the subpoenas served on JEGS and Summit sought, among other things,
information about what it believes to be are false representations made relating to where
Defendant’s product is manufactured (“country of origin information”), which it claims
supports the Lanham Act claim in the Complaint.
       On January 13, 2020, the parties requested an adjournment of the January 15 in-
person conference, which was rescheduled for February 6, 2020.
       On January 15, 2020, Defendant served discovery responses, but refused to produce
any country of origin information, claiming it is not sufficiently pleaded in the Complaint.
       Plaintiff states that, in light of Defendant’s refusal to produce country of origin
information, it intended to raise the issue with the Court, at the now rescheduled
conference on February 6, 2020.
       On February 6, 2020, the Court held a conference and Plaintiff requested
Defendant’s consent to file an amended complaint. Defendant refused, claiming that
Plaintiff missed the January 30, 2020 deadline to amend contained in the scheduling
order, and that Plaintiff could not show good cause to now amend the Complaint.
       On February 22, 2020, Plaintiff made a letter application to amend the Complaint
to clearly plead false country of origin as a violation of the Lanham Act. It claims that
the only reason it was not filed by January 30 is because it was waiting to address the
issue with the Undersigned at the February 6 conference, and that there is no undue delay
or prejudice that would warrant denial of leave to amend.
       On February 28, 2020, Defendant opposed the motion to amend, citing Rule 16’s
good cause requirements and claiming that the amendment is delayed.
                                               2
Decision
       Rule 15 provides that once a responsive pleading has been filed, “a party may
amend its pleadings only with the opposing party’s written consent or the court’s leave.”
Fed. R. Civ. P. 15(a)(2). Leave to amend is generally granted unless there is: (1) undue
delay or prejudice; (2) bad faith; (3) dilatory motive; (4) failure to cure deficiencies
through previous amendment; or (5) futility. Foman v. Davis, 371 U.S. 178, 182 (1962).
The ultimate decision to grant or deny leave to amend is a matter committed to the
court’s sound discretion. See, e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 401
U.S. 321, 330 (1970). The Third Circuit has “made clear that there is to be a liberal use
of Rule 15 to amend complaints so as to state additional causes of action.” Leased
Optical Dep’t, Inc. v. Opti-Center, Inc., 120 F.R.D. 476, 479 (D.N.J. 1988) (quotes
omitted); see also Mullin v. Balicki, 875 F.3d 140 (3d Cir. 2017) (“liberal amendment
regime” aids policy “favoring resolution of cases on their merits”)., 1
       Plaintiff’s motion is GRANTED. The Rule 15 factors clearly support
amendment. First, there is no undue delay or prejudice. Discovery is open until May –
and given current events, a further extension may be necessary. Defendant just served
discovery responses in January. No depositions have been taken. This case is in the


1
  Defendant contends that Rule 16 should be applied to Plaintiff’s application. The Court
disagrees. The Scheduling Order contemplated a conference on January 15 and an
amendment deadline of January 20. The January 15 conference was adjourned and
rescheduled for February 6. The amendment deadline was not correspondingly moved but
should have been – it is always the Court’s intention to have a conference prior to the filing
of a motion, and in fact, Plaintiff should not have filed a motion on January 20th without
leave of court and prior to a conference and appropriate meet and confer. See Scheduling
Order ¶¶ 7, 19. Thus, there is no basis to apply Rule 16 in this case. And even if, for some
reason, Rule 16 should be applied, the Court has “great discretion in determining what kind
of showing the moving party must make in order to satisfy the good cause requirement,”
and that showing will “necessarily var[y] with the circumstances of each case.” In re
L’Oreal Wrinkle Cream Marketing Practices Litig., 2015 WL 5770202, at *2 n.4 (D.N.J.
Sept. 30, 2015) (quotations and citations omitted). Having considered the circumstances
presented, the Court is more than satisfied that Rule 16 does not apply in this instance and
that if it does, Plaintiff has met its requirements.
                                               3
earliest stages. While Defendant claims that Plaintiff may have had the information to
support their amendment earlier and could have moved more promptly, the fact remains
that the case is still in the early stages and there is prejudice whatsoever that will result
from an amendment now. Absent prejudice, delay is largely inconsequential. See
Boileau v. Bethlehem Steel Corp., 730 F.2d 929, 938 (3d Cir. 1984) (district court erred
in not permitting amendment 10 years after original complaint when there was no
demonstrated prejudice). Second, Third, and Fourth, there is nothing in any of these
factors that warrants denial of an amendment. There is no evidence of bad faith or
dilatory motive at all – again, discovery is open, and the amendment appears to have the
possibility of resolving discovery issues (what is in the Complaint versus what is
allegedly not) as opposed to creating them. Finally, Defendant does not argue futility,
nor would the Court find futility on this type of amendment, which does not present as
something that is discernibly and patently frivolous. See In re L’Oreal, 2015 WL
5770202, at *5 (futility only present when the amendment is “frivolous or advances a
claim or defense that is legally insufficient on its face”) (quotes and cites omitted).


Conclusion
       For the reasons stated above, Plaintiff’s letter motion for leave to file a second
amended complaint is GRANTED.


       SO ORDERED.


                                            s/Mark Falk
                                            MARK FALK
                                            United States Magistrate Judge




                                                4
